DETAILED ACTION
Allowable Subject Matter
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent No. 6,438,257 B1 to Morimura et al (“Morimura”).
As to claim 1, Morimura discloses a capacitive fingerprint sensing device (See Fig. 4), comprising:
a sensing pixel unit (10), comprising:
a capacitor (CP2a), wherein a first terminal of which is coupled to a bias voltage (Vg);
a reset circuit coupled to a second terminal of the capacitor (col. 7, lines 44-48); and
a sensing capacitor (Cf) formed between a common junction of the capacitor and the reset circuit and the finger in response to a fingerprint sensing operation of a finger (Se Fig. 1, 3), 
wherein the reset circuit provides a reset voltage to reset a voltage on the capacitor during a reset period and provides an adjustment current during a sensing period to adjust a sensing voltage generated on the common junction of the capacitor and the reset circuit (See Fig. 5C; The potentials of N1a and N2a are rest to a 0 voltage level in an initial stage of detection.); and 
a buffer amplifier circuit coupled to the sensing pixel unit and amplifying the sensing voltage to generate an output voltage (See Fig. 4, 30 and 40).   
As to claim 2, Morimura discloses wherein the reset circuit comprises:
a transistor coupled between the reset voltage and the second terminal of the capacitor and controlled by a control signal to provide the reset voltage during the reset period and provide the adjustment current during the sensing period (col. 7, lines 44-48; Morimura discloses the reset circuit can be realized by a NMOS transistor.  Further, Morimura discloses in Fig. 5C the operation of the reset circuit which resets noda N1a and N2a.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,438,257 B1 to Morimura et al (“Morimura”) in view of US Patent Pub. 2019/0237591 A1 to Cheng et al (“Cheng”).
As to claim 8, Morimura fails to disclose wherein the buffer amplifier circuit comprises:  a transistor, wherein a first terminal of the transistor is coupled to a power supply voltage, a second terminal of the transistor is coupled to an output terminal of the buffer amplifier circuit, and a control terminal of the transistor is coupled to an output terminal of the sensing pixel unit; and a current source is coupled between the second terminal of the transistor and the ground.  
Cheng discloses wherein the buffer amplifier circuit (See Fig. 4, 13) comprises:  a transistor (Msf), wherein a first terminal of the transistor is coupled to a power supply voltage, a second terminal of the transistor is coupled to an output terminal of the buffer amplifier circuit (A), and a control terminal of the transistor is coupled to an output terminal of the sensing pixel unit (C); and a current source (IS) is coupled between the second terminal of the transistor and the ground.  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Morimura with teachings of Cheng wherein the buffer amplifier circuit comprises:  a transistor, wherein a first terminal of the transistor is coupled to a power supply voltage, a second terminal of the transistor is coupled to an output terminal of the buffer amplifier circuit, and a control terminal of the transistor is coupled to an output terminal of the sensing pixel unit; and a current source is coupled between the second terminal of the transistor and the ground, as suggested by Cheng thereby similarly using known configurations of components for enhancing operation and control in capacitive fingerprint sensing devices.  
As to claim 10, Morimura fails to disclose further comprising: a selection transistor coupled between the common junction of the capacitor and the reset circuit and the buffer amplifier circuit and controlled by a selection signal to be turned on during a signal output period.  
Cheng discloses further comprising: a selection transistor coupled between the common junction of the reset circuit and the buffer amplifier circuit and controlled by a selection signal to be turned on during a signal output period (See Fig. 4, MLIT).  
See the motivation to combine Morimura with the teachings of Cheng in the rejection of claim 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624